September 21, 2009 U.S. Securities & Exchange Commission treet, N.E. Washington, DC 20549 Re: VANGUARD BOND INDEX FUNDS (the Trust) FILE NO. 33-600 1 Commissioners: Enclosed is the 52nd Post-Effective Amendment to the Trusts Registration Statement on Form N-1A, which we are filing pursuant to Rule 485(a)(1) under the Securities Act of 1933. The purpose of this amendment is to add Institutional Plus Shares to Vanguard Total Bond Market Index Fund, a series of the Trust. Pursuant to the requirements of Rule 485(a)(1) under the Securities Act of 1933, the Registration Statement shall become automatically effective on November 20, 2009. Prior to the effective date of the Amendment, Vanguard will submit a Rule 485(b) filing that will include: (1) text addressing any SEC staff comments; and (2) any non-material changes deemed appropriate. Pursuant to Rule 485(d)(2), the 485(b) filing will designate as its effective date the same date on which this 485(a) shall become effective. Please contact me at (610) 669-4294 with any questions or comments that you have concerning the enclosed Amendment. Sincerely, The Vanguard Group, Inc. Michael J. Drayo Associate Counsel Enclosures cc: Christian Sandoe, Esq. U.S. Securities & Exchange Commission C-7
